DETAILED ACTION
This Office action is regarding Applicant's claims filed 7 August 2020 to a prior Office action.  Claims 1-19 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-19 are allowed, as presented on 7 August 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 6 and 12-16, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches using facial tracking for surveillance and tracking using information a database like cited reference Friedland et al. (US 2019/0325198 A1) but does not teach retrieving based on facial feature in a node from a device cluster according to load balancing rule and retrieval information causing retrieval server to execute retrieval] does not disclose, in combination, the steps in independent claims 1, 6 and 12-16 of:
“generating, by processing circuitry of the computing device, a first retrieval instruction according to the first facial feature, the first retrieval instruction carrying the first facial feature; 
selecting, by the processing circuitry of the computing device, a first node from the retrieval device cluster according to a load balancing rule, the first node comprising a first retrieval server; and 
transmitting the first retrieval instruction to the first retrieval server, wherein the first retrieval instruction causes the first retrieval server to obtain a first retrieval result by executing the first retrieval instruction”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

5/21/2022